Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 13, 2018

                                            No. 04-18-00852-CV

                             IN RE ANDERSON COLUMBIA CO., INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On November 13, 2018, relator filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court no later than November 29, 2018. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for temporary relief is GRANTED. All proceedings in trial cause
number 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al., pending in the
293rd Judicial District Court, Maverick County, Texas, are STAYED pending final resolution of
the petition for writ of mandamus.

           It is so ORDERED on November 13, 2018.



                                                         PER CURIAM



           ATTESTED TO: _____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court


1
 This proceeding arises out of Cause No. 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Gloria Saldana presiding.